EXHIBIT 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements ((i) Form S-2 No. 333-69858; (ii) Forms S-3 No. 33-57119, No. 333-64381, No. 333-84774, No. 333-115083 and No. 333-142072; (iii) Form S-4 No. 333-19113 and (iv) Forms S-8 No. 2-93146, No. 333-61765, No. 333-61767 and No. 33-41408) of Urstadt Biddle Properties Inc. and in the related Prospectus of our report dated January 12, 2006, except for Note 5, as to which the date is January 10, 2008, with respect to the consolidated statements of income, stockholders’ equity and cash flows for the year ended October 31, 2005, included in this Annual Report (Form 10-K) for the year ended October 31, 2007. New York, New York /s/ Ernst & Young LLP January 10, 2008
